DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 15 September, 2020. Claims 50-56 are pending in the instant application.

37 C.F.R. § 1.98
	The information disclosure statement filed 15 September, 2020, has been placed in the application file and the information referred to therein has been considered.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 50-56 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
The claims are broadly directed toward a method of enhancing the infectivity of a human immunodeficiency virus, the method comprising contacting the virus with an alkyne-modified fatty acid, an alkyne-modified carbohydrate, an alkyne-modified isoprenoid lipid, or physiologically acceptable salt thereof in an amount effective to enhance the infectivity of the virus. The claim breadth is exceedingly broad and encompasses an inordinate number of variants. The claims are broadly directed toward any alkyne-modified fatty acid, alkyne-modified carbohydrate, or an alkyne-modified isoprenoid lipid. The broadest claims do not limit the composition administered to any particular compound within any given class. Each class is structurally and functionally distinct and encompasses an inordinate number of species. The disclosure fails to direct the skilled artisan to any particular alkyne-modified fatty acid, alkyne-modified carbohydrate, or an alkyne-modified isoprenoid lipid. Rustan and Drevon (2005) provide a good review pertaining to the structure and properties of fatty acids (see Fig. 2). Fatty acids, both free and associated with complex lipids, play key roles in metabolism, cell membrane integrity, and as gene regulators. Ghazarian et al. (2011) reviewed the structures and 
    PNG
    media_image1.png
    409
    930
    media_image1.png
    Greyscale

form glycosidic bonds with one another, the structural characteristics of these molecules, the type of anomeric linkage, the position and the absence or presence of branching. To illustrate the exponential increase in the complexity of a single disaccharide molecule composed of two identical molecules of a single hexose monosaccharide, glucose for example, one may compare it with a single dipeptide composed of two identical molecules of a single amino acid such as glycine. The former can produce 11 different disaccharides, but the latter can only produce a single dipeptide. On a larger scale, four different amino acids may form 24 different tetrapeptides, but four different hexose monosaccharides may potentially produce 35,560 unique tetrasaccharides. What is intriguing about the ability of glycans to encode an immense repertoire of biological information is that they are not encoded by the genome (Feizi and Mulloy, 2003).
	The disclosure fails to direct the skilled artisan toward any particular alkyne-modified carbohydrate. Holstein and Hohl (2004) reviewed the considerable diversity of isoprenoids and noted that over 23,000 naturally occurring isoprenoids have been identified. They play key roles, inter alia, as gene expression regulators, membrane constituents, vitamins, hormones, and as components of signal transduction pathways. But, once again the disclosure fails to direct the skilled artisan toward any particular isoprenoid.
	Moreover, the disclosure fails to provide any nexus between these compounds and their role in the viral lifecycle, particularly as it applies to infectivity. Nothing identifies the relevance of these compounds to infectivity and explains how administering them to an infected cell would reasonably be expected to enhance viral infectivity. In fact, a number of publications suggest that modified fatty acids, carbohydrates, and isoprenoid lipids may actually inhibit viral replication. For example, both Villamor et al. (2007) and Lee et al. (2009) reported that fatty acids could inhibit HIV-1 transmission. Go et al. (2008a,b) and Shen et al. (2014) examined the glycan moieties associated with the HIV-1 envelope glycoprotein (Env). Not surprisingly, the glycosylation pattern is quite complex and varied. Both the primary amino acid sequence and the expressing cell type contribute to this variation and modulate the properties of the Env. Lorizate and Kräusslich (2011) also noted that lipids are capable of playing a role at various stages of the viral lifecycle including entry, uncoating, genome replication, assembly, and release. Some investigators have been developing lipid-based antivirals that block cell fusion. Thus, it is not readily manifest how administering these alkyne-modified compounds would enhance HIV-1 infectivity.

    PNG
    media_image2.png
    455
    957
    media_image2.png
    Greyscale

	Furthermore, the disclosure fails to provide any working embodiments. There are no examples wherein a specific alkyne-modified compound was administered to an infected cell thereby resulting in enhanced infectivity. Clearly the invention was not reduced to practice. Accordingly, when all the aforementioned factors are considered in toto, one skilled in the art would reasonably conclude that Applicants were not in possession of the claimed invention at the time of filing.

Enablement
Claims 50-56 are rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are broadly directed toward a method of enhancing the infectivity of a human immunodeficiency virus, the method comprising contacting the virus with an alkyne-modified fatty acid, an alkyne-modified carbohydrate, an alkyne-modified isoprenoid lipid, or physiologically acceptable salt thereof in an amount effective to enhance the infectivity of the virus.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is considerable and encompasses an inordinate number of structurally and functionally distinct compounds. The claimed invention is directed toward a method of enhancing the infectivity of a human immunodeficiency virus, the method comprising contacting a cell infected with the virus with an alkyne-modified fatty acid, an alkyne-modified carbohydrate, an alkyne-modified isoprenoid lipid, or physiologically acceptable salt thereof in an amount effective to enhance the infectivity of the virus.
The broadest claims do not limit the composition administered to any particular compound within any given class. Each class is structurally and functionally distinct. The disclosure fails to direct the skilled artisan to any particular alkyne-modified fatty acid, alkyne-modified carbohydrate, or an alkyne-modified isoprenoid lipid. Rustan and Drevon (2005) provide a good review pertaining to the structure and properties of fatty acids (see Fig. 2). Fatty acids, both free and associated with complex lipids, play key roles in metabolism, cell membrane integrity, and as gene regulators. Ghazarian et al. (2011) reviewed the structures and
 
    PNG
    media_image1.png
    409
    930
    media_image1.png
    Greyscale

functions of various carbohydrates (see Fig. 1). In reference to the complex heterogeneity of these molecules the authors stated:
the ability of different types and numbers of sugar residues to form glycosidic bonds with one another, the structural characteristics of these molecules, the type of anomeric linkage, the position and the absence or presence of branching(Mody et al.,1995; Gorelik etal.,2001). To illustrate the exponential increase in the complexity of a single disaccharide molecule composed of two identical molecules of a single hexose monosaccharide, glucose for example, one may compare it with a single dipeptide composed of two identical molecules of a single amino acid such as glycine. The former can produce 11 different disaccharides, but the latter can only produce a single dipeptide. On a larger scale, four different amino acids may form 24 different tetrapeptides, but four different hexose monosaccharides may potentially produce 35,560 unique tetrasaccharides (Sharon and Lis, 1989,1993). What is intriguing about the ability of glycans to encode an immense repertoire of biological information is that they are not encoded by the genome (Feizi and Mulloy, 2003).

The disclosure fails to direct the skilled artisan toward any particular alkyne-modified carbohydrate. There is considerable diversity within the isoprenoids and over 23,000 naturally occurring isoprenoids have been identified. They play key roles, inter alia, as gene expression regulators, membrane constituents, vitamins, hormones, and as components of signal transduction pathways. But, once again the disclosure fails to direct the skilled artisan toward any particular isoprenoid.
2)	The disclosure fails to provide any nexus between these compounds and their role in the viral lifecycle, particularly as it applies to infectivity. Nothing identifies the relevance of these compounds to infectivity and explains how administering them to an infected cell would reasonably be expected to enhance viral infectivity. In fact, a number of publications suggest that modified fatty acids, carbohydrates, and isoprenoid lipids may actually inhibit viral replication. For example, both Villamor et al. (2007) and Lee et al. (2009) reported that fatty acids could inhibit HIV-1 transmission. Go et al. (2008a,b) and Shen et al. (2014) examined the glycan moieties associated with the HIV-1 envelope glycoprotein (Env). Not surprisingly, the glycosylation pattern is quite complex and varied. Both the primary amino acid sequence and the expressing cell type contribute to this variation and modulate the properties of the Env. Lorizate and Kräusslich (2011) also noted that lipids are capable of playing a role at various stages of the viral lifecycle including entry, uncoating,

    PNG
    media_image2.png
    455
    957
    media_image2.png
    Greyscale

genome replication, assembly, and release. Some investigators have been developing lipid-based antivirals that block cell fusion. Thus, it is not readily manifest how administering these alkyne-modified compounds would enhance HIV-1 infectivity.
3)	The disclosure fails to provide any working embodiments. There are no examples wherein a specific alkyne-modified compound was administered to an infected cell thereby resulting in enhanced infectivity. The specification fails to provide any data from an art-recognized animal model demonstrating that administration of one of the claimed compounds results in enhancement of infectivity. Considering the unpredictability associated with the role of many of these compounds in the retroviral lifecycle and the complications their administration may induce, a sufficient number of working examples would be required.
	Accordingly, when all the aforementioned factors are considered in toto, one skilled in the art would reasonably conclude that undue experimentation would be required to practice the claimed invention.



	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
18 June, 2022